        Case
         Case1:20-cr-00536-VEC
              1:20-cr-00536-VEC Document
                                 Document36-1 Filed02/09/21
                                          37 Filed  02/08/21 Page
                                                              Page11ofof55

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
                                                                            DATE FILED: 2/9/2021
 UNITED STATES OF AMERICA
                                                         ADDENDUM TO
                v.                                     PROTECTIVE ORDER

 ANTHONY LALLAVE,                                          20 Cr. 536 (VEC)
  a/k/a “Tone,”
 MICHAEL LILLO,
  a/k/a “Snow,” and
 DEWESE HUGHES,
  a/k/a “Special,”

                       Defendants.


       Upon the application of the United States of America, Audrey Strauss, United States

Attorney for the Southern District of New York, Assistant United States Attorneys Mollie

Bracewell and Jacob R. Fiddelman, of counsel, and with the consent of the defendants, through

counsel, for a supplemental protective order governing the dissemination of certain electronically

stored information within the discovery materials produced in connection with the above-

captioned case, it is hereby ORDERED that:

       1.      Protective Order. The Court previously entered a protective order (the “Protective

Order”) governing the dissemination of any and all discovery materials on November 17, 2020

with respect to defendants Anthony Lallave and Dewese Hughes, see Dkt. No. 17, and on January

11, 2020 with respect to defendant Michael Lillo, see Dkt. No. 34. This supplemental protective

order otherwise adopts and incorporates the provisions of the Protective Order.

       2.      ESI Material. The Government has made and will make disclosure to the

defendants of documents, objects and information, including electronically stored information

(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the

Government’s general obligation to produce exculpatory and impeachment material in criminal
         Case
          Case1:20-cr-00536-VEC
               1:20-cr-00536-VEC Document
                                  Document36-1 Filed02/09/21
                                           37 Filed  02/08/21 Page
                                                               Page22ofof55



cases, all of which will be referred to herein as “disclosure material.” The Government’s

disclosure material may be contained within ESI that the Government has seized, pursuant to

warrants issued during the course of the investigation, from various cell phones and social media

accounts belonging to individual defendants.

        3.      Facilitation of Discovery. The entry of a protective order in this case will permit

the Government to produce expeditiously the seized ESI material without further litigation. It will

also afford the defense prompt access to those materials, which will facilitate the preparation of

the defense.

        4.      Good Cause. There is good cause for entry of the supplemental protective order

set forth herein.

ACCORDINGLY, IT IS HEREBY ORDERED:

        5.      Upon consent of all counsel, the Government is authorized to disclose to counsel

for the defendants, for use solely as permitted herein, the entirety of any seized ESI that may

contain disclosure material. The defendant, defense counsel, and personnel for whose conduct

counsel is responsible, i.e., personnel employed by or retained by counsel, may review the seized

ESI disclosure material to identify items pertinent to the defense. They shall not further

disseminate or disclose any portion of the seized ESI disclosure material except as otherwise set

forth under the Protective Order previously entered by this Court.




                                                 2
        Case
         Case1:20-cr-00536-VEC
              1:20-cr-00536-VEC Document
                                 Document36-1 Filed02/09/21
                                          37 Filed  02/08/21 Page
                                                              Page33ofof55



       6.      This Order places no restriction on a defendant’s use or disclosure of ESI that

originally belonged to the defendant.




Dated: New York, New York
          2021
February __,

       AUDREY STRAUSS                                  COUNSEL FOR
       United States Attorney                          MICHAEL LILLO
       for the Southern District of New York


    By: ____________________________               By: ____________________________
        Jacob R. Fiddelman                             Brian Kaplan, Esq.
        Mollie Bracewell
        Assistant United States Attorneys


    COUNSEL FOR                                      COUNSEL FOR
    ANTHONY LALLAVE                                  DEWESE HUGHES


         V/DZUHQFH'L*LDQVDQWH
    By: ____________________________               By: ____________________________
        Lawrence DiGiansante, Esq.                     David Greenfield, Esq.


SO ORDERED:


HONORABLE VALERI
           VALERIE
                R E E. CAPRONI
                       CAP
UNITED STATES DISTICT JUDGE




                                               3
        Case
         Case1:20-cr-00536-VEC
              1:20-cr-00536-VEC Document
                                 Document36-1 Filed02/09/21
                                          37 Filed  02/08/21 Page
                                                              Page44ofof55



       6.      This Order places no restriction on a defendant’s use or disclosure of ESI that

originally belonged to the defendant.




Dated: New York, New York
           2021
February __,

       AUDREY STRAUSS                                  COUNSEL FOR
       United States Attorney                          MICHAEL LILLO
       for the Southern District of New York


    By: ____________________________               By: ____________________________
        Jacob R. Fiddelman                             Brian Kaplan, Esq.
        Mollie Bracewell
        Assistant United States Attorneys


    COUNSEL FOR                                      COUNSEL FOR
    ANTHONY LALLAVE                                  DEWESE HUGHES




    By: ____________________________               By: ____________________________
                                                       _________________
                                                                       _ _____________
                                                                              ____
        Lawrence DiGiansante, Esq.                     David Greenfield
                                                             Greenfield,
                                                                      d, Esq.


SO ORDERED:


HONORABLE VALERI
           VALERIE
                R E E. CAPRONI
                       CAP
UNITED STATES DISTICT JUDGE




                                               3
 Case1:20-cr-00536-VEC
Case  1:20-cr-00536-VEC Document
                        Document36-1 Filed 02/09/21
                                 37 Filed  02/08/21 Page
                                                    Page55ofof55




    
